Citation Nr: 0833812	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  99-13 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for circulatory and 
vascular conditions, to include as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION


The veteran served on active duty from September 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.

In August 2004, the veteran testified at a personal video 
conference hearing before the undersigned Veterans Law Judge.  
In January 2008, the Board remanded the claim for further 
development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's circulatory or and vascular conditions were 
incurred in or aggravated by his active service; or that 
those conditions manifested to a compensable degree within 
one year following his separation from service; or that any 
circulatory or vascular conditions are proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service, to include his service-connected PTSD.


CONCLUSION OF LAW

Service connection for circulatory and vascular conditions is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In January 2001, January 2003, November 2003, April 2004, and 
February 2008, after the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2008 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, VA medical examinations and opinions 
pertinent to the claim were obtained in August 2006, February 
2007, and March 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including cardiovascular-renal 
disease and organic diseases of the nervous system, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of any circulatory or 
vascular conditions.  Examinations performed in September 
1942 and at separation in November 1945 reflect a normal 
heart, blood vessels, and cardiovascular system.  Those 
records are also void of any diagnosis of hypertension or 
high blood pressure.

Post-service private cardiology treatment records dated from 
September 1995 to July 1998 reflect assessments of coronary 
artery disease (CAD); status post coronary artery bypass 
graft surgery (s/p CABG); history of myorcardial infarction; 
peripheral vascular disease (PVD); status post bypass surgery 
to the legs; controlled hypertension; and non-insulin 
dependent diabetes mellitus.  The records also reflect 
diagnoses of hypercholesterolemia; factor 8 deficiency; and 
peptic ulcer disease by history.  In August 2002, the veteran 
was admitted to the hospital with atherosclerosis with 
claudication, s/p bypass, PTA/stent.  In May 2003, he 
underwent an angiography and a left leg vein patch 
angioplasty.

VA medical records dated from July 1997 to September 2003 
reflect diagnoses of and treatment for hypertension; CAD 
status post CABG; type II diabetes mellitus, hyperlipidemia; 
factor 8 deficiency; PVD status post right carotid 
endarterectomy; status post bilateral lower extremity 
revascularization; status post parotid gland resection; and 
high cholesterol.

In August 2005, the Board remanded the claim for a VA 
examination to determine the nature and etiology of the 
veteran's claimed circulatory and vascular conditions.  
Specifically, the examiner was asked to provide a medical 
opinion and rationale as to the approximate date of onset and 
etiology of any diagnosed circulatory and vascular conditions 
and to provide an opinion as to whether any diagnosed 
conditions were caused or permanently worsened by his 
service-connected PTSD.

Pursuant to the Board's August 2005 remand, the veteran 
underwent a VA PTSD examination in August 2006.  The examiner 
opined that any type of stressor can exacerbate hypertension 
and that "it is as likely as not that his PTSD has 
contributed to an increase in his hypertension."  However, 
the examiner acknowledged that he was not a "medical 
doctor" and could not offer a medical opinion as to the 
extent of the veteran's circulatory problems versus what his 
condition would have been without the effect of service-
related stressors as a corpsman during service.  However, the 
examiner opined that there was a clear link between chronic 
stressors and elevated blood pressure.

The veteran was then afforded a VA examination in February 
2007.  The examiner noted that the veteran had been treated 
for CAD, PVD, diabetes mellitus, and high blood pressure.  He 
noted that the veteran's private physician Dr. R. V. M. 
indicated that the veteran's condition was under control 
while Dr. A. M. indicated that the veteran's diabetes 
mellitus dated back 20 years.  According to VA medical 
records, lab testing revealed poor diabetic control but good 
control of cholesterol on medication.  The examiner opined 
that the veteran's circulatory problem was secondary to his 
atherosclerotic cardiovascular disease and dyslipidemia, 
contributed to by diabetes mellitus that was poorly 
controlled over time.  The examiner further opined that while 
hypertension is a potential contributing factor to the 
atherosclerotic process, it appeared to have been well-
controlled without other manifestations of its potential 
impact.  The examiner opined that it was more likely than not 
that the veteran's hypertension was a result of renal 
involvement secondary to the diabetes, rather than a 
consequence of his service-connected PTSD.

In January 2008, the Board remanded the claim as the February 
2007 opinion did not address whether the service-connected 
PTSD had aggravated or worsened atherosclerotic 
cardiovascular disease, or any other cardiovascular 
condition, to include hypertension. 

Pursuant to the Board's January 2008 remand, the RO obtained 
a March 2008 VA arteries and veins opinion from the February 
2007 VA examiner.  The examiner reviewed the claims file and 
stated that the veteran was diagnosed with PTSD dating back 
to service; diabetes mellitus, dating to the mid-1980's; CAD, 
manifested by myocardial infarction, dating back to the early 
1990's; PVD, prior to 1995, status post multiple bypass 
surgeries, since 1997; hypertension, dating back prior to 
1995 with documented control since 1997; and hyperlipidemia, 
since at least 1997, with variable compliance.  The examiner 
opined that the veteran's service-connected PTSD did not 
cause diabetes mellitus, or hyperlipidemia which are risk 
factors for developing CAD and PVD and independent causes of 
hypertension.  The rationale was that PTSD was implicated in 
the development of hypertension, but was not generally 
accepted as a cause or participating factor in hypertension 
or directly linked to, or an aggravating factor in, the 
development of atherosclerotic cardiovascular disease.  The 
examiner further opined that it was not as least as likely as 
not that the veteran's service-connected PTSD caused or 
permanently worsened his non-service connected circulatory 
and vascular conditions, including hypertension.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the February 2007 VA examination 
and opinion and March 2008 VA opinion are the most persuasive 
evidence.  The February 2007 VA opinion that it is more 
likely than not that the veteran's hypertension was a result 
of renal involvement secondary to the diabetes as opposed to 
his service-connected PTSD was made subsequent to a VA 
examination.  In March 2008, the same VA examiner who 
performed the February 2007 examination further opined that 
it was not as least as likely as not that the veteran's 
service-connected PTSD caused or permanently worsened the 
veteran's non-service connected circulatory and vascular 
conditions, including hypertension.  Those opinions were 
offered by the same VA examiner based upon thorough reviews 
of the claims file which includes service medical records; 
private treatment records; VA medical records; and an August 
2006 VA opinion.  The examiner also provided an adequate and 
well-reasoned rationale for the opinions.

The Board has considered the VA PTSD examiner's opinion of 
August 2006 that it was as likely as not that the veteran's 
service-connected PTSD contributed to an increase in his 
hypertension.  However, that examiner also indicated that he 
was not a "medical doctor," implying his lack of expertise 
with circulatory conditions, and could not offer a medical 
opinion as to the extent of the veteran's circulatory 
problems versus what his condition would have been without 
the effect of service-related stressors as a corpsman during 
service.  In addition, the examiner did not provide an 
opinion as to whether the veteran's service-connected PTSD 
has aggravated or worsened atherosclerotic cardiovascular 
disease, or any other cardiovascular condition, to include 
hypertension.  Therefore, the Board finds that opinion to be 
less probative and persuasive than VA opinions in August 2006 
and March 2008, because while a mental health professional is 
certainly qualified to comment as to the etiology of a 
psychological disorder, the Board finds that the opinion is 
less probative because the examiner, by his own admission, 
was not specifically qualified to diagnose circulatory 
conditions, as was done during the VA examination in August 
2006.  The August 2006 and March 2008 VA opinions that it is 
more likely than not that the veteran's hypertension was a 
result of renal involvement secondary to the diabetes, rather 
than a consequence of his service-connected PTSD, and that it 
is not as least as likely as not that the veteran's service-
connected PTSD caused or permanently worsened his non-service 
connected circulatory and vascular conditions, including 
hypertension, are more probative than the August 2006 VA 
opinion that "it is as likely as not that his PTSD has 
contributed to an increase in his hypertension," especially 
when that examiner implied that he was not specifically 
qualified to provide such an opinion.  In addition, the 
August 2006 and March 2008 VA opinions are supported by well-
reasoned rationales.  For those reasons, the Board has relied 
more upon the August 2006 and March 2008 VA examinations and 
opinions.

The veteran's post-service medical records are negative for 
any diagnoses of circulatory or vascular conditions within 
one year of separation from active duty.  The post-service 
medical records are negative for diagnoses of circulatory and 
vascular conditions for many years after separation.  A 
significant lapse in time between service and post-service 
treatment may be considered in the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While the competent medical evidence shows current 
circulatory and vascular conditions, the record includes 
competent medical opinions that the veteran's circulatory and 
vascular conditions are not related to his active duty or 
service-connected PTSD.  The service medical records are void 
of findings, complaints, symptoms, or diagnoses of 
circulatory or vascular conditions.  In the absence of 
competent medical evidence linking circular and vascular 
conditions to service, service connection must be denied.
The Board recognizes the contentions of the veteran and his 
spouse as to the diagnoses and relationship between his 
service and the claimed disabilities.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that his current 
circular and vascular conditions are a result of his service 
or any service-connected PTSD.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current circular or vascular 
conditions were incurred in or aggravated by service, 
manifested to a compensable degree within one year following 
separation from service, or are secondary to a service-
connected disability.  Therefore, service connection for 
circulatory and vascular conditions must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for circular and vascular conditions is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


